employment agreement

THIS AGREEMENT

(the "Agreement") is being made effective as of the 1st day of October, 1997
between CHYRON CORPORATION, a New York corporation (the "Company"), having its
principal offices at 5 Hub Drive, Melville, New York 11747, and JAMES PAUL
("Paul") having an address at 10801 Fawn Drive, Great Falls, VA 22066.



W I T N E S S E T H:

WHEREAS

, the Company desires to employ Paul as its Senior Vice President -Human
Resources, and Paul desires to become the Company's Senior Vice President -
Human Resources, subject to and upon the terms and conditions contained herein.



NOW

, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:



1. Nature of Employment: Term of Employment

.  The Company hereby agrees to employ Paul and Paul agrees to serve the Company
as its Senior Vice President - Human Resources, upon the terms and conditions
contained herein, for a term commencing on October 1, 1997 (the "Commencement
Date") and continuing until June 30, 2001 (the "Employment Term").

2. Duties and Powers as Employee

.

(a) During the Employment Term, Paul shall be employed by the Company as Senior
Vice President - Human Resources of the Company. Paul shall devote substantially
his full working time to his duties as Senior Vice President - Human Resources
of the Company. In performance of his duties, Paul shall report directly to and
be subject to the direction of the President and Chief Executive Officer of the
Company. As Senior Vice President - Human Resources, Paul shall have all the
responsibilities, duties and authority as are generally associated with the
position of Senior Vice President - Human Resources, including the managing,
directing, and supervising the human resources area of the Company.

(b) Paul shall be based and shall carry out his duties from the principal
executive office of the Company. As Senior Vice President - Human Resources,
Paul shall also travel in accordance with the reasonable needs of the business
which may require him to conduct business for the Company in various locations.

3. Compensation

.

(a) As compensation for his services hereunder, the Company shall pay Paul,
during the Employment Term, a salary (the "Base Salary") payable in equal
semi-monthly installments at the annual rate of $150,000. Effective on each
anniversary of the Commencement Date during the Employment Term, Paul's Base
Salary shall be increased, if at all, at the discretion of the President and
Chief Executive Officer.

(b) In addition to the Base Salary, and subject to the discretion of the
President and Chief Executive Officer, Paul shall receive, as incentive
compensation, an annual bonus (the "Incentive Bonus") equal to up to 20% of Base
Salary based upon the achievement of certain annual performance criteria to be
set at the discretion of the Company's Board of Directors. For calendar 1997,
the Incentive Bonus shall be pro-rated from October 1, 1997. The Company shall
pay the bonus, if any, to Paul only after the issuance of the results of the
annual audit of its books and records by its independent auditors.

(c) Paul shall receive a total of $700.00 a month to cover all automobile
expenses incurred in connection with the performance of his duties hereunder.

(d) On October 29, 1997 the Company shall grant Paul options (the "First
Options") to purchase 25,000 shares of common stock of the Company, par value,
$.01 per share (the "Common Stock"), with an exercise price equal to the closing
price for a share of Common Stock as reported on the New York Stock Exchange
("NYSE") for the first date prior to December 31, 1997 that the Compensation
Committee of the Board of Directors approves such grant (the "Grant Date"). The
First Options shall be treated as incentive stock options to the extent
permitted by law and the remainder shall be treated as non-incentive stock
options. The First Options shall vest 1/3 upon the Grant Date, 1/3 on the 12
month anniversary of the Grant Date and the remaining 1/3 on the 24 month
anniversary of the Grant Date. The First Options shall have a term of ten (10)
years from the Grant Date. The First Options shall be subject to the terms of
the Company 1995 Stock Option Plan and shall be memorialized in a stock option
grant certificate to be issued by the Company.

(e) In addition, the Company shall grant Paul options (the "Second Options") to
purchase 25,000 shares of Common Stock one year from the Grant Date (the "Second
Grant Date") with an exercise price equal to the closing price for a share of
Common Stock as reported on the New York Stock Exchange ("NYSE") for the Second
Grant Date. The Second Options shall be treated as incentive stock options to
the extent permitted by law and the remainder shall be treated as non-incentive
stock options. The Second Options shall vest 1/3 upon the Second Grant Date, 1/3
on the 12 month anniversary of the Second Grant Date and the remaining 1/3 on
the 24 month anniversary of the Second Grant Date. The Second Options shall have
a term of ten (10) years from the Second Grant Date. The Second Options shall be
subject to the terms of the Company 1995 Stock Option Plan and shall be
memorialized in a stock option grant certificate to be issued by the Company.

(f) The Company shall pay Paul within ten (10) days from the execution of this
Agreement, $30,000 as payment in full for the services he rendered to the
Company for the period from July 1997 through September 1997. The payment shall
be considered as employment income for all tax purposes. In addition, upon
submission of documented expenses for temporary housing incurred by Paul during
such period, the Company shall reimburse Paul for all such expenses not to
exceed $4,000. The reimbursement shall be made within ten (10) days following
the submission of all documented expenses.

4. Expenses; Vacation; Insurance; Other Benefits

(a) Paul shall be entitled to reimbursement for reasonable travel and other
out-of-pocket expenses incurred in the performance of his duties hereunder, upon
submission and approval of written statements and bills in accordance with the
then regular procedures of the Company.

(b) Paul shall be entitled to fifteen (15) days paid vacation time per annum or
such other period as is in accordance with the regular procedures of the Company
governing senior executive officers as determined from time to time by the
Company's Board of Directors.

(c) Paul shall be entitled to participate in all employee benefit plans and
programs of the Company now or hereafter made available to all senior executives
of the Company as a group, to the extent eligible, (including, without
limitation, each retirement plan, supplemental and excess retirement plans,
annual and long-term incentive compensation plans, stock option and purchase
plans, group life insurance, accident and death insurance, medical and dental
insurance, sick leave, pension plans, disability plans and fringe benefit plans)
on a basis which is no less favorable than is made available to any other senior
executive of the Company.

5. Representations and Warranties of Employee

.  Paul represents and warrants to the Company that (a) as of the Commencement
Date, Paul is under no contractual or other obligation which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder,
or the other rights of the Company hereunder, and (b) Paul is under no physical
or mental disability that would hinder his performance of duties under this
Agreement.

6. Non-Competition

.

(a) Paul agrees that he will not: (i) during the period he is employed under
this Agreement, engage in, or otherwise directly or indirectly be employed by,
or act as a consultant to, or be a director, officer, employee, owner, member or
partner of, any other business or organization that is or shall then be
competing with the Company, (ii) during the period he is receiving payments
under Section 9 of this Agreement, engage in, or otherwise directly or
indirectly be employed by, or act as a consultant to, or be a director, officer,
employee, owner, member or partner of, any other business or organization that
is or shall then be competing with the Company, and (iii) for a period of one
(1) year after he ceases to be employed by the Company under this Agreement,
directly or indirectly, compete with or be engaged in the same business as the
Company, or be employed by, or act as consultant to, or be a director, officer,
employee, owner, member or partner of, any business or organization which, at
the time of such cessation, competes with or is engaged in the same business as
the Company, except that in each case the provisions of this Section 6 will not
be deemed breached merely (i) because Paul owns not more than five percent
(5.0%) of the outstanding common stock of a corporation, if, at the time of its
acquisition by Paul, such stock is listed on a national securities exchange, is
reported on NASDAQ, or is regularly traded in the over-the-counter market by a
member of a national securities exchange; (ii) Paul is a passive investor in any
fund in which he has no investment discretion; or (iii) Paul is a senior
executive at a company whose business lines include a competing business,
provided that Paul has broad management responsibilities of a senior executive
at such a company for the overall business operations and is not employed solely
or primarily in connection with the portion of such company that operates the
competing business lines, and further provided that such competing business
lines do not constitute more than 20% of the revenues of such company. For
example, Paul would not breach this covenant not to compete by virtue of his
being employed as a senior executive at a company such as SONY Corporation or
Philips Corporation, or any affiliate or either, whose business and operations
include competing business lines that generate revenues less than 20% of the
revenues of the business entity or division or his employer, provided that he
exercises broad management responsibilities over aspects of all such businesses
and operations of his employer and other executives have primary responsibility
for the management of the competing business lines.

(b) It is the intent of the parties to this Agreement that the provisions of
this Section 6 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provisions or portions of this Section 6 shall be
adjudicated to be invalid or unenforceable, such provisions or portion thereof
shall be deemed amended to the minimum extent necessary to render such provision
or portion valid and enforceable, such amendment to apply only with respect to
the operation of such provisions or portions in the particular jurisdiction in
which such adjudication is made.

(c) The parties acknowledge that damages and remedies at law for any breach of
this Section 6 will be inadequate and that the Company shall be entitled to
specific performance and other equitable remedies (including injunction) and
such other relief as a court or tribunal may deem appropriate in addition to any
other remedies the Company may have.

7. Patents; Copyrights

.  Any interest in patents, patent applications, inventions, copyrights,
developments, and processes ("Such Inventions") which Paul now or hereafter
during the period he is employed by the Company may own or develop relating to
the fields in which the Company may then be engaged shall belong to the Company;
and forthwith upon request of the Company, Paul shall execute all such
assignments and other documents and take all such other action as the Company
may reasonably request in order to vest in the Company all his right, title, and
interest in and to Such Inventions, free and clear of all liens, charges and
encumbrances. The Company will reimburse Paul for any reasonable fees and
expenses (including fees and expenses of counsel) incurred by Paul in connection
with executing such assignments and documents and taking any such action at the
request of the Company.

8. Confidential Information

.  All confidential information which Paul may now possess or may obtain during
the Employment Term relating to the business of the Company shall not be
published, disclosed, or made accessible by him to any other person, firm,
corporation or entity during the Employment Term or anytime thereafter without
the prior written consent of the Company; provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public, other than as a result of Paul's breach of
this covenant, and shall not preclude Paul from disclosing any such information
to the extent such disclosure is required by law, disclosure would in the
reasonable judgment of Paul be in the best interest of the Company or is
reasonably necessary in order to defend Paul or to enforce Paul's rights under
this Agreement in connection with any action or proceeding to which the Company
or its affiliates is a party. Paul shall return all tangible evidence of such
confidential information to the Company prior to or at the termination of his
employment.

9. Termination

.

(a) Notwithstanding anything herein contained, if on or after the date hereof
and prior to the end of the Employment Term, Paul is terminated "For Cause" (as
defined below) then the Company shall have the right to give notice of
termination of Paul's services hereunder as of a date to be specified in such
notice, and this Agreement shall terminate on the date so specified. Termination
"For Cause" shall mean Paul shall: (i) be convicted of a felony crime, (ii)
willfully commit any act or willfully omit to take any action in bad faith and
to the material detriment of the Company, (iii) commit an act of active and
deliberate fraud against the Company, or (iv) materially breach any term of this
Agreement and fail to correct such breach within ten (10) days after written
notice of the commission thereof. In the event that this Agreement is terminated
"For Cause", then Paul shall be entitled to receive only his Base Salary at the
rate provided in Section 3 to the date on which termination shall take effect.

(b) In the event that Paul shall be physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his duties hereunder for a
period of ninety (90) consecutive days, then this Agreement shall terminate upon
an additional ninety (90) days written notice to Paul, and no further
compensation shall be payable to Paul, except as may otherwise be provided under
any disability insurance policy and that pro rata portion of the Base Salary not
previously paid through the date of termination.

(c) In the event that Paul shall die, then this Agreement shall terminate on the
date of Paul's death, and no further compensation shall be payable to Paul,
except as may otherwise be provided under any insurance policy or similar
instrument and that pro rata portion of the Base Salary not previously paid
through the date of termination.

(d) If Paul's employment is terminated by the Company other than pursuant to
subparagraphs 9(a), 9(b) or 9(c) hereof, Paul shall be entitled to receive from
the Company: (i) the Base Salary for the period equal to the lesser of 18 months
from the date of termination or the balance of the Employment Term following the
date of termination, (ii) the Incentive Bonus payments, or pro rata portion(s)
thereof as would be due under this Agreement had the termination not occurred,
for the period equal to the lesser of 18 months from the date of termination or
the balance of the Employment Term following the date of termination; (iii) all
Options under this Agreement, whether or not vested at the time of the
termination; (iv) all benefits to which Paul is entitled under this Agreement
for the period equal to the lesser of 18 months from the date of termination or
the balance of the Employment Term following the date of termination; (v) any
accrued but unpaid Base Salary and/or Incentive Bonus; and (vi) any previously
incurred but unpaid business expenses and/or other amounts due under paragraph 4
of this Agreement.

(e) If Paul's employment with the Company shall terminate as a result of the
Company's election not to extend or renew the Employment Term, Paul shall be
entitled to receive an amount, payable in a lump sum within five (5) business
days following the expiration of this Agreement, equal to the sum of (i) any
accrued but unpaid compensation to the date of termination, (ii) any accrued but
unpaid Incentive Bonus payments, or any pro rata portion thereof (by way of
example, if this Agreement expires by its terms on June 30, 2001, Paul shall
receive 50% of his Incentive Bonus payment for calendar year 2001), and (iii)
any previously incurred but unpaid business expenses and/or other amounts due
under Paragraph 4 of this Agreement.

(f) Paul shall not be required to mitigate amounts payable pursuant to this
Paragraph 9 by seeking other employment or otherwise and the amounts payable to
Paul hereunder in connection with the termination of employment, expiration of
this Agreement or enforcement of Noncompete Rights shall not be reduced by
amounts earned by, or paid to, Paul following the conclusion of the Employment
Term, except to the extent certain benefits terminate upon reemployment as
provided in Paragraph 9(d), above.

(g) Nothing contained in this Paragraph 9 shall be deemed to limit any other
right the Company may have to terminate Paul's employment hereunder upon any
ground permitted by law.

10. Survival

.  The covenants, agreements, representations, and warranties contained in or
made pursuant to this Agreement shall survive Paul's termination of employment,
irrespective of any investigation made by or on behalf of any party.

11. Modification

.  This Agreement sets forth the entire understanding of the parties with
respect to the subject matter hereof, supersedes all existing agreements between
them concerning such subject matter, and may be modified only by a written
instrument duly executed by each party.

12. Notices

.  Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person or mailed by certified
mail, return receipt requested, or delivered against receipt to the party to
whom it is to be given at the address of such party set forth in the preamble to
this Agreement (or to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 12). In the case of a
notice to the Company, a copy of such notice (which copy shall not constitute
notice) shall be delivered to Camhy Karlinsky & Stein LLP, 1740 Broadway, 16th
Floor, New York, New York 10019-4315, Attn. Robert S. Matlin, Esq. In the case
of notice to Paul or his estate, a copy of such notice (which copy shall not
constitute notice) shall be delivered to Fein & Jakab, 233 Broadway, Suite 930,
New York, New York 10279, Attn. Peter Jakab, Esq. Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.

13. Waiver

.  Any waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver
must be in writing.

14. Binding Effect

.  Paul's rights and obligations under this Agreement shall not be transferable
by assignment or otherwise, such rights shall not be subject to encumbrance or
the claims of Paul's creditors, and any attempt to do any of the foregoing shall
be void. The provisions of this Agreement shall be binding upon and inure to the
benefit of Paul and his heirs and personal representatives, and shall be binding
upon and inure to the benefit of the Company and its successors and its assigns.

15. Headings

.  The headings in this Agreement are solely for the convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.

16. Counterparts; Governing Law

.  This Agreement may be executed in any number of counterparts (and by
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. It shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the rules governing the conflicts of laws.

IN WITNESS WHEREOF

, the parties have duly executed this Agreement as of the date first written
above.





CHYRON CORPORATION

By /s/ Edward Grebow

Name: Edward Grebow

Title: President and Chief Executive

Officer

 

/s/ James Paul

JAMES PAUL

